NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-15472

                Plaintiff-Appellee,             D.C. Nos. 1:02-cr-00547-ALA
                                                          1:10-cv-00275-ALA
 v.

KENNETH CHARLES McNEIL, a.k.a.                  MEMORANDUM*
Chip,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Ann L. Aiken, District Judge, Presiding**

                            Submitted June 26, 2017***

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Former federal prisoner Kenneth Charles McNeil appeals from the district

court’s order denying his petition for a writ of error coram nobis. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Ann L. Aiken, United States District Judge for the
District of Oregon, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review the denial of a coram nobis

petition de novo, see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007),

and we affirm.

      McNeil challenges his 2003 jury-trial conviction for interstate travel with

intent to violate a protective order, alleging that the district court improperly

instructed the jury with the parties’ stipulated instruction regarding intent. Because

McNeil has not shown an error “of the most fundamental character,” he is not

entitled to a writ of error coram nobis, and the district court properly denied relief.

See id. at 1005-06.

      AFFIRMED.




                                           2                                        16-15472